DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Applicant’s claim numbering is incorrect.  Claim 11 has been omitted.  It appears to by a typographical error that skipped from number 10 to 12 when numbering the claims and accidentally omitted number 11.  In fact, there are really only 20 claims not 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 9, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2012/0279122 to Benne et al.
Regarding Claims 1 and 2, Benne teaches a system for vertical hydroponic plant growing (Benne paragraph [0104]), the system comprising: a plurality of sprockets including: a first set of sprockets, and a second set of sprockets positioned opposite the first set of 

Regarding Claim 7, Benne teaches wherein the plurality of sprockets are arranged such that the plurality of trays pass through a work position that is located between about 2 feet to about 4 feet in height above a floor (Benne paragraph [0079] and [0084] claimed height is inherit in the operation of Benne).
	Regarding Claim 9, Benne modified teaches a fluid-collecting device (Benne Fig. 8C #82) that is configured to collect the fluid that drains from the drain hole of a tray.
	Regarding Claim 10, Benne modified teaches the fluid-collecting device is operably connected to the fluid dispensing device, such that the fluid that drains from the drain hole of a tray is dispensed from the fluid-collecting device (Benne paragraph [0068] teaches “recycle” and applicant hasn’t claimed the structure that operatively connects it; therefore, the teachings of Benne satisfy “operably connected”).
Regarding Claim 13, Benne teaches further comprising: a plurality of pins attached to the first continuous loop chain and to the second continuous loop chain; and wherein the first end comprises a first hook and the second end comprises a second hook; and wherein the plurality of trays are attached to the a first continuous loop chain and to the second continuous loop chain via the first hook and the second hook (Benne Fig. # 54 and #52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0279122 to Benne et al in view of U.S. Patent Pub. No. 2016/0302369 to Pickell et al.
Regarding Claim 14, Benne the first end is configured such that the first hook is a different distance from a bottom of the tray than the second hook. However, Pickell teaches the general/common knowledge of one of ordinary skill in the art to provide a vertical hydroponic growing system with first end is configured such that the first hook is a different distance from a bottom of the tray than the second hook (Pickell Fig. 2 #14 and #18).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Benne with the teachings of Pickell at the time of the invention to nourish seeds and sprouts as taught by Pickell (Pickell paragraph [0038]).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 4, 5, 6, 8, 15, 16, 17, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0279122 to Benne et al in view of U.S. Patent Pub. No. 2017/0118922 to Sheretz.
Regarding Claims 4, 5, 6, and 8, Benne is silent on a sensor that is configured to detect that a tray occupies a specific position in the system, the sensor is configured to detect that the tray occupies the position adjacent to the fluid dispensing device. However, Sheretz teaches the general knowledge of one of ordinary skill in the art that it is known to provide a 
Regarding Claim 15, Benne as modified teaches further comprising: a computing system; wherein the computing system (Sheretz paragraph [0053]) is operably connected to the sprocket drive device and controls the sprocket drive device.
Regarding Claim 16, Benne as modified teaches computing system is operably connected to the fluid-dispensing device and controls the fluid-dispensing device (Sheretz paragraph [0013], [0056], claim 6)
Regarding Claim 17, Benne as modified teaches the computing system is operably connected to the plant-growing light and controls the plant-growing lights (Sheretz paragraph [0054]).
Regarding Claims 18, 19 and 20, Benne as modified teaches the first end of each tray of the plurality of trays includes an information-containing indicia; and wherein the sensor is configured to read data from the information-containing indicia, the data that is read from the information-containing indicia by the sensor is used to control the system, sprocket drive device (Sheretz.paragraph [0042], RFID tag).
Regarding Claim 21, Benne as modified teaches a cueing device that provides audible, sensory, or visual task prompting to a user of the system (Sheretz paragraph [0053] “control signals”; paragraph [0054]).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



02 February 2021